Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 1 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 2 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 3 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 4 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 5 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 6 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 7 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 8 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 9 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 10 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 11 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 12 of 15
Case 21-10327-elf   Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                     Exhibit C: APOC Part 5 Page 13 of 15
 Case 21-10327-elf         Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33                      Desc
                            Exhibit C: APOC Part 5 Page 14 of 15


                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE:      Lewisberry Partners, LLC                     Case No. 21-10327-ELF
             Debtor
                                                          Chapter 11
             Fay Servicing, LLC as Servicer for
             U.S. Bank Trust National Association,        Judge: Eric L. Frank
             not in its individual capacity but solely
             as trustee of HOF Grantor Trust I as
             successor of Loan Funder, LLC
                             Movant

             v.

             Lewisberry Partners, LLC
                          Respondent

                  CERTIFICATE OF SERVICE OF AMENDED PROOF OF CLAIM

        The undersigned counsel for Fay Servicing, LLC as Servicer for U.S. Bank Trust National
Association, not in its individual capacity but solely as trustee of HOF Grantor Trust I as
successor of Loan Funder, LLC (“Secured Creditor”) certify that, on the date stated hereon, I caused to
be served a copy of the Amended Proof of Claim filed on behalf of Secured Creditor on the parties in
the manner specified on the attached service list.

        The type(s) of service made on the parties was: electronic notification or first-class mail, postage
pre-paid. Where service is by electronic notification, the address of the party is listed for identification
purposes only.

EXECUTED ON: April 2, 2021

                                                     FRIEDMAN VARTOLO, LLP.

                                                     By: /s/ Lorraine Gazzara Doyle
                                                     Lorraine Gazzara Doyle, Esq.
                                                     FRIEDMAN VARTOLO LLP
                                                     85 Broad Street, Suite 501
                                                     New York, NY 10004
                                                     T: (212) 471-5100
                                                     F: (212) 471-5150
                                                     Bankruptcy@FriedmanVartolo.com
Case 21-10327-elf    Doc 71-11 Filed 04/07/21 Entered 04/07/21 17:04:33   Desc
                      Exhibit C: APOC Part 5 Page 15 of 15




    Service by NEF

    Debtor’s Counsel
    Edmond M. George, Esquire
    Obermayer Rebmann Maxwell &Hippel, LLP
    Centre Square West
    1500 Market Street, Suite 3400
    Philadelphia, PA 19102

    U.S. Trustee
    Dave P. Adams, Esquire
    United States Trustee
    200 Chestnut Street
    Suite 502
    Philadelphia, PA 19106

    Service by First-Class Mail

    Debtor
    Lewisberry Partners, LLC
    27 Nutt Road
    Phoenixville, PA 19460
